—Order, Supreme *128Court, New York County (Eileen Bransten, J.), entered September 10, 1999, which, in an action for personal injuries sustained by a student on the premises of defendant St. Peter’s Boys High School, granted defendants’ motion for summary judgment dismissing the complaint as against defendant Archdiocese of New York and changing venue to Richmond County, unanimously affirmed, without costs.
The action was properly dismissed as against the Archdiocese based upon the unrefuted affidavits of the Pastor of the Church of St. Peter’s that the Church owns the premises on which defendant school is located, and of the Secretary of the Archdiocese that the Archdiocese does not own, operate or exercise control over the school. Plaintiffs’ claim that disclosure may reveal some involvement by the Archdiocese with the school is speculative and insufficient to raise an issue of fact bearing upon the Archdiocese’s liability. Without the archdiocese in the case, the action has no connection to New York County, justifying the change of venue to Richmond County. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.